NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-MAR-2022
                                            07:50 AM
                                            Dkt. 28 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

      ALEX D. HERRERA, ROSE A. HALSEY, LAWRENCE T. HALSEY,
             THOMAS J. BROOKS and JAMIE V. MANTEGNA,
                     Plaintiffs-Appellants, v.
          BRAD ROCKWELL, LARRY SHERRER, MARK SULLIVAN,
    all three in their separate individual capacities and as
              Directors and Officers of AOAO Kulana,
                        Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                   (CASE NO. 5CCV-XX-XXXXXXX)


              ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:   Ginoza, Chief Judge, Leonard and McCullen, JJ.)
           Upon review of the record, it appears that:
           (1) Plaintiffs-Appellants Alex D. Herrera, Rose A.
Halsey, Lawrence T. Halsey, Thomas J. Brooks, and Jamie V.
Mantegna (Appellants) failed to file the statement of
jurisdiction and opening brief, or seek an extension of time,
before the respective deadlines set forth in the August 25, 2021
notice of entering case on calendar expired;
           (2) On October 12, 2021, the appellate clerk entered
Appellants' default as to both documents and informed Appellants
that, among other things, the appeal could be dismissed, under
Hawai#i Rules of Appellate Procedure (HRAP) Rules 12.1(e) and 30,
as a result of their default;
           (3) On November 18, 2021, the court denied without
prejudice Defendants-Appellees Brad Rockwell, Larry Sherrer, and
Mark Sullivan's (Appellees) October 6, 2021 motion to dismiss the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal for failure to file the statement of jurisdiction and
opening brief, and granted Appellants' October 22, 2021 motion
for relief from default and a first extension of time for the
statement of jurisdiction and opening brief. The court extended
the deadline for both documents to December 22, 2021;
          (4) Appellants failed to file either document or
request an extension of time, and are in default a second time in
this appeal; and
          (5) On January 11, 2022, Appellees filed a renewed
motion to dismiss the appeal with prejudice for failure to file
the statement of jurisdiction and opening brief. The motion
indicates Appellants' counsel informed Appellees' counsel that
Appellants intended to dismiss this appeal in December 2021, but
apparently neglected to do so. Appellants did not file a
response, or take any further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the motion to
dismiss the appeal is granted and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, March 16, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2